 Case 2:20-cv-13206-TGB-EAS ECF No. 4, PageID.10 Filed 03/23/21 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


KIM HARVEY,                                         2:20-cv-13206

                  Petitioner,
                                           OPINION AND ORDER
      v.                                 SUMMARILY DISMISSING
                                        WITHOUT PREJUDICE FOR A
PATRICK WARREN,
                                         WRIT OF HABEAS CORPUS
                  Respondent.


     Kim Harvey, (“Petitioner”), is presently confined at the Macomb

Correctional Facility. He commenced this action by filing a “Motion to
Stay and Abey Habeas Proceedings.” (ECF No. 1.) This is not a valid
means of commencing a habeas action, so the case will be summarily

dismissed without prejudice.
     Federal courts can dismiss a habeas petition that is legally
insufficient on its face. McFarland v. Scott, 512 U.S. 849, 856 (1994);

Carson v. Burke, 178 F.3d 434, 436 (6th Cir. 1999); Rules Governing §
2254 Cases, Rule 4, 28 U.S.C. foll. § 2254. “[A] claim for relief in habeas
corpus must include reference to a specific federal constitutional

guarantee, as well as a statement of the facts which entitle the Petitioner
to relief.” Gray v. Netherland, 518 U.S. 152, 162-63 (1996) (internal
citations omitted). Among other requirements, Rule 2 of the Rules

Governing § 2254 Cases requires a habeas petitioner to specify all the
 Case 2:20-cv-13206-TGB-EAS ECF No. 4, PageID.11 Filed 03/23/21 Page 2 of 3




grounds for relief available to the petitioner and specify the facts
supporting each ground. “Notice pleading” is not sufficient. See Adv.

Comm. Notes to Rule 4; Mayle v. Felix, 545 U.S. 644, 655 (2005)
(observing that Rule 2 is “more demanding” than Fed. R. Civ. P. 8(a)).
     Petitioner’s filing states that on or about November 9, 2020, he filed

a petition for writ of habeas corpus with this Court. No such pleading has
been received or docketed, and so the Clerk’s Office filed the pleading as
a new habeas case. The allegations in the motion, however, do not suffice

to serve as a habeas petition. The pleading merely states that the unfiled
petition raised one unidentified claim, and that Petitioner wishes to raise
four additional identified unexhausted claims in the state courts. The

allegations in the pleading do not comply with the requirements of Rule
2. The petition is therefore subject to summary dismissal without
prejudice.

     If Petitioner wishes to commence a federal habeas action, he may
file a new case using the approved form which should be available in his
institution’s law library.

     Finally, Petitioner is not entitled to a certificate of appealability
because he has not made a substantial showing of the denial of a
constitutional right. 28 U.S.C. § 2253(c)(2). He is not entitled to

permission to appeal in forma pauperis because any appeal would be
frivolous. 28 U.S.C. § 1915(a)(3).


                                     2
 Case 2:20-cv-13206-TGB-EAS ECF No. 4, PageID.12 Filed 03/23/21 Page 3 of 3




     Accordingly, the Court 1) summarily DISMISSES WITHOUT
PREJUDICE the petition for a writ of habeas corpus, 2) DENIES a

certificate of appealability, and 3) DENIES permission to appeal in
forma pauperis.
     SO ORDERED.

Dated: March 23, 2021          s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                       Certificate of Service
      I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on March 23, 2021.
                            s/A. Chubb
                            Case Manager




                                     3
